Woods, C. J.,
delivered the opinion of the court.
In the month of January, 1897, the claim here sued on was formally presented by the'attorney of the appellee to the board of supervisors of Clay county, and the facts supporting the claim were stated in his communication with particularity. The communication was referred, by an order entered upon the *421minutes of the board of supervisors of Clay county, to the at-. torney' of that board. The attorney of appellee was informed thereafter, by the said attorney of appellant, that he did not think Clay county liable for the claim, and that Chickasaw county would have to bring suit, and an action was thereupon instituted. After demurrer properly overruled to complainant’s amended bill, the appellant answered, and, on hearing, after evidence taken, a decree was entered in favor of complainant, and Clay county appeals.
We are of opinion that there was a sufficient presentment of the claim, and sufficient evidence of a refusal to allow the claim. While it is true that no order of refusal to allow the claim entered upon the minutes of thé board of supervisors of Clay county, it is true also that none was necessary. It is only in case of an allowance of a claim' that the statute requires an order to be entered upon the minutes. It is contended, also, by appellant’s counsel that the decree of this court in the case of Clay County v. Chickasaw County, 64 Miss., 544, was a final adjudication of all matters in controversy between the two counties. But this is not correct, for the claim, which is the foundation of the present suit, neither was nor could have been litigated in the former suit. The liability of Chickasaw county on the claims which gave rise to the present litigation was not established for more that ten years after the former suit had been finally determined, and until appellees’ liability on the disputed claims had been declared by the courts of the county, Chickasaw county had no'claim against Clay county for payment of the latter’s proportionate part of the disputed claims.